Case: 16-10479      Document: 00513835468         Page: 1    Date Filed: 01/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10479                                FILED
                                  Summary Calendar                       January 13, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARMON COATS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:93-CR-128-1


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Garmon Coats, federal prisoner # 24754-077, appeals the denial of the
pro se motion he filed asking the district court to amend his 1994 judgment to
reflect that his federal sentence had been ordered to run concurrently to a state
sentence. As explained below, his motion “was unauthorized and without a
jurisdictional basis.” See United States v. Early, 27 F.3d 140, 141 (5th Cir.
1994).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-10479   Document: 00513835468    Page: 2   Date Filed: 01/13/2017


                                  No. 16-10479

        Coats’s motion for an amended judgment may be liberally construed as
attacking errors at sentencing. Such a motion arises under 28 U.S.C. § 2255.
See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Coats previously filed
an unsuccessful § 2255 motion and has not obtained authorization from this
court to file a second or successive § 2255 motion. Thus, to the extent his
motion is construed as a § 2255 motion, it was unauthorized. See Reyes-
Requena v. United States, 243 F.3d 893, 897-99 (5th Cir. 2001).
        The motion could not have been filed pursuant to either 18 U.S.C. § 3742
or 18 U.S.C. § 3582(c). Regarding § 3742, Coats’s direct appeal ended in 1995.
As to § 3582(c), Coats, not the Bureau of Prisons, filed the motion to amend.
Moreover, in the motion, Coats did not base his request for relief on any action
of the United States Sentencing Commission.
        Federal Rules of Criminal Procedure 35 and 36 likewise do not apply.
Coats’s motion and circumstances do not fit within any of the provisions of Rule
35. Moreover, his motion to amend, which essentially sought credit for the
time he served in state prison, is not cognizable under Rule 36. See United
States v. Mares, 868 F.2d 151, 151 (5th Cir. 1989). Finally, although Coats’s
motion could be construed as arising under 28 U.S.C. § 2241, such petitions
must be filed in the district where the prisoner is incarcerated. See id. at 151-
52.     Because Coats is incarcerated in the Eastern District of Texas, the
Northern District of Texas did not have jurisdiction to consider the motion as
a constructive § 2241 petition. See Lee v. Wetzel, 244 F.3d 370, 373 (5th Cir.
2001).
        In light of the foregoing, we AFFIRM on the alternative basis that the
district court lacked jurisdiction to consider the motion. See Early, 27 F.3d at
142.




                                        2